            Case 8:20-cr-00262-PWG Document 30 Filed 04/09/21 Page 1 of 3


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *

              v.                                 *       Criminal No. PWG-20-0262

JOHNNIE CURRIE                                   *

       *            *       *       *       *        *       *      *        *       *


                             MOTION TO SUPPRESS STATEMENTS

       Mr. Johnnie Currie, through undersigned counsel, hereby moves this Honorable Court

pursuant to Rule 12(b)(3) of the Federal Rules of Criminal Procedure to suppress any and all

statements, admissions, and confessions (“statements”) allegedly given by Mr. Currie, whether

oral, written or otherwise recorded, which the government proposes to use as evidence at trial. In

support whereof, Mr. Currie states as follows:

       1.          Mr. Currie is charged in a three-count indictment alleging Kidnapping, Assault

with a Dangerous Weapon with Intent to Do Bodily Harm, and Assault Resulting in Serious

Bodily Injury.

       2.          Discovery indicates that Mr. Currie allegedly made certain statements to law

enforcement. This motion seeks to exclude all alleged statements which the government may

seek to introduce at trial, whether or not such statements are yet known to counsel or are specified

herein. However, without limitation, the following alleged statements are specifically at issue:

(A) statements allegedly made by Mr. Currie to law enforcement officers on February 20, 2020;

(B) statements allegedly made by Mr. Currie to law enforcement officers on February 21, 2020.

       3.          Mr. Currie is entitled to a hearing regarding the voluntariness of any alleged

statements in accordance with the provisions of 18 U.S.C. § 3501 and the principles set forth in

United States v. Inman, 352 F.2d 954 (4th Cir. 1965). If, at such hearing, the government fails to

establish that such statements were not obtained in violation of Mr. Currie’s privilege against
             Case 8:20-cr-00262-PWG Document 30 Filed 04/09/21 Page 2 of 3


self-incrimination, nor his right to counsel as guaranteed by the Fifth and Sixth Amendments to the

United States Constitution, nor the Supreme Court’s holding in Miranda v. Arizona, 384 U.S. 436

(1966), and were not otherwise involuntary, see Mincey v. Arizona, 437 U.S. 385 (1978); McNabb

v. United States, 318 U.S. 332 (1943), such statements should be suppressed.

        4.       Based on material received in discovery, it appears that on February 20, 2020 two

or three United States Park Police officers (one officer, one sergeant, one detective) arrived at Mr.

Currie’s workplace with a search warrant for his vehicle. During the course of this encounter, Mr.

Currie was questioned and allegedly made statements in response to this questioning.

        5.       Also based on material received in discovery, it appears that on February 21, 2020,

Mr. Currie appeared at a United States Park Police station and was questioned by two detectives.

In response to this questioning, Mr. Currie made statements that the government may seek to

introduce at trial.

        6.       Under the totality of the circumstances, (1) each of these statements was the

product of a custodial interrogation and therefore subject to the rule of Miranda v. Arizona, 384

U.S. 436 (1966); (2) Mr. Currie did not make a knowing and voluntary waiver of his rights against

self-incrimination and to counsel during custodial interrogations under the Fifth Amendment to

the United States Constitution; and (3) Mr. Currie’s statements were otherwise involuntary. In

determining whether a Miranda waiver or a statement itself is involuntary:

        “The proper inquiry is whether the defendant’s will has been overborne or his
        capacity for self-determination is critically impaired.” United States v. Braxton,
        112 F.3d 777, 780–81 (4th Cir. 1997) (en banc) (internal quotation marks and
        citations omitted). “The Government bears the burden of proving by a
        preponderance of the evidence that the statement was voluntary.” Braxton, 112
        F.3d at 781 (citing Lego v. Twomey, 404 U.S. 477, 489, 92 S.Ct. 619, 30 L.Ed.2d
        618 (1972)).


                                                 -2-
         Case 8:20-cr-00262-PWG Document 30 Filed 04/09/21 Page 3 of 3


United States v. Giddins, 858 F.3d 870, 881 (4th Cir. 2017).

       WHEREFORE, Mr. Currie moves that all statements, admissions and confessions which

the government proposes to use as evidence against him, whether oral, written or otherwise

recorded, be suppressed.

                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender

                                                               /s/
                                             DOUGLAS R. MILLER (Bar # 18309)
                                             Assistant Federal Public Defender
                                             6411 Ivy Lane, Suite 710
                                             Greenbelt, Maryland 20770-4510
                                             Phone: (301) 344-0600
                                             Fax: (301) 344-0019
                                             Email: douglas_miller@fd.org


                                 REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the

District of Maryland, a hearing is requested on Defendant’s motion.

                                                                  /s/
                                             DOUGLAS R. MILLER (Bar # 18309)
                                             Assistant Federal Public Defender




                                               -3-
